On Motion to Affirm.
Mr. Justice Bean
delivered the opinion.
1. In April, 1897, a motion was filed in this court to affirm the judgment of the court below on the ground that the appellants had "failed to file an abstract or brief within the time required by the rules of the court. As an excuse for not complying with the rule, the appellants filed an affidavit alleging that the same questions presented in this proceeding were involved in the case of Knight v. Hamaker, which had not then been heard, and *204asked that in consequence thereof the matter be held in abeyance until the final disposition of the other case. Upon this state of facts the motion was submitted, and has been reserved for further consideration until this time. The case of Knight v. Hamaker having now been disposed of without a consideration of the merits, 33 Or. 154 (54 Pac. 277), it is deemed best to deny the motion to affirm in this case, and to direct that the appellants be relieved from filing either an abstract or brief, and that the case be set down for an early hearing on the briefs filed in the Hamaker appeal and such additional briefs as either party may desire to file ; and it is so ordered.
Motion denied.